Citation Nr: 0615413	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, L4-5, L5-S1, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to June 1975, with additional National Guard 
service, to include a period of active duty for training in 
September 1981 during which he injured his back.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. The veteran had a hearing before the 
Board in April 2006 and the transcript is of record.  During 
the veteran's hearing, he testified that he suffers from 
erectile dysfunction secondary to his low back disability. 
This issue, having never been considered by the RO, is 
REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires that the VA 
adequately attempt to obtain relevant evidence properly 
identified by the veteran. Here, the veteran, during his 
April 2006 hearing, identified current private treatment from 
Dr. JR. The records were identified as relevant to the 
severity of his current condition, but are not currently in 
the record. Accordingly, the RO should attempt to obtain 
these records. The RO should also take this opportunity to 
obtain records of any recent VA treatment from January 2004 
to the present.

Additionally, it does not appear that the various letters of 
record are sufficient to fully comply with the notification 
provisions of the Veterans Claims Assistance Act. To ensure 
all requirements of recent caselaw have been met, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the RO 
should send the veteran another notification letter.

Finally, the veteran testified during his April 2006 hearing 
that his back condition has resulted in neurological 
abnormalities, including tingling sensations in his fingers 
and legs. The veteran was last examined in May 2005; a new 
examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran complete VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of an 
increased rating for degenerative disc 
disease, including an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. JR (for any and 
all low back treatment). These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3. Obtain the veteran's medical records 
for treatment of the low back from the 
VAMC in Indianapolis, Indiana from January 
2004 to the present, to include MRI and x-
ray reports. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4. After obtaining the above VA and 
private medical evidence, to the extent 
available, schedule the veteran for 
orthopedic and neurological VA 
examinations to evaluate the current 
severity of his service-connected back 
condition and any complications.

5. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


